IN THE SUPREME COURT OF TEXAS

                                 No. 08-0012

  IN RE  TRACTOR SUPPLY CO. OF TEXAS LP D/B/A TRACTOR  SUPPLY COMPANY #1120
                         AND TRACTOR SUPPLY COMPANY

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relators' motion for emergency relief, filed  January  7,  2008,
is granted.   The trial scheduled for January 14, 2008 in Cause  No.  07-05-
45861,  styled  Chris  Gomez  and   Sharon   Gomez   individually   and   as
representatives of the Estate of Miguel Andres Gomez v. Tractor  Supply  Co.
of Texas, L.P., d/b/a Tractor Supply Company #1120; Tractor  Supply  Company
and Johnston Industries, Inc., in the  79th  District  Court  of  Jim  Wells
County, Texas, is stayed pending further order of this Court.
      2.    The petition for writ of mandamus remains  pending  before  this
Court.



            Done at the City of Austin, this January 11, 2008.
                                  [pic]
                                  Blake A. Hawthorne, Clerk
                                  Supreme Court of Texas


                                  By Claudia Jenks, Chief Deputy Clerk